Citation Nr: 0918381	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  04-39 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
type II.

2.  Entitlement to service connection for hypertension.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1970 to June 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida, which, inter alia, denied 
the Veteran's September 2001 claims for service connection 
for diabetes mellitus and hypertension.

In an October 2007 decision, the Board denied the Veteran's 
claims for entitlement to service connection for diabetes 
mellitus and hypertension.  The Veteran subsequently appealed 
to the United States Court of Appeals for Veterans Claims 
(Court).  In November 2008, the Secretary of Veterans Affairs 
and the Veteran, through his attorney, filed a Joint Motion 
to vacate the Board's decision and remand the case for 
further development.  That motion was granted by the Court in 
November 2008, and the case was returned to the Board for 
further consideration.

The issue of entitlement to service connection for 
hypertension is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

There is competent evidence that the Veteran's diabetes 
mellitus, type II, was incurred in service.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, 
diabetes mellitus, type II, was incurred in active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 
5107 (West 2002 & West Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. § 
3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  For claims pending before 
VA on or after May 30, 2008, 38 C.F.R. § 3.159 was recently 
amended to eliminate the requirement that VA request that a 
claimant submit any evidence in his or her possession that 
might substantiate the claim.  See 73 FR 23353 (Apr. 30, 
2008).

Letters dated October 2001 and July 2003, provided to the 
Veteran before the April 2002 rating decision and the October 
2004 statement of the case, respectively, satisfied VA's duty 
to notify under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, 
since they informed the Veteran of what evidence was needed 
to establish his service connection claim, what VA would do 
and had done, and what evidence he should provide.  The July 
2003 letter also informed the Veteran that it was his 
responsibility to help VA obtain medical evidence or other 
non-government records necessary to support his claims.

With respect to VA's duty to assist, the RO obtained, or made 
reasonable attempts to obtain, all relevant evidence 
identified by the Veteran.  The Veteran's service treatment 
records, VA treatment records, and available private 
treatment records have been obtained.

Thus, the Board considers VA's duty to assist satisfied.  
Accordingly, the Board finds that no further assistance to 
the Veteran in acquiring evidence is required by statute.  38 
U.S.C.A. § 5103A.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  The Veteran 
was not provided with such notice.  However, the Veteran's 
claim for service connection for diabetes mellitus is being 
granted, and this constitutes a full grant of the benefit 
sought on appeal.  Consequently, the Veteran is not 
prejudiced by the absence of notice regarding the degree of 
disability and the effective date of an award.

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110; 38 
C.F.R. §§ 3.1(k), 3.303(a).  In order to prevail in a claim 
for service connection there must be medical evidence of a 
current disability as established by a medical diagnosis; 
incurrence or aggravation of a disease or injury in service, 
established by lay or medical evidence; and a nexus between 
the in-service injury or disease and the current disability, 
established by medical evidence.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Further, if a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).

For the showing of chronic disease in service, (or within a 
presumptive period per § 3.307), there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  Id.  Medical nexus evidence 
demonstrating an etiological link is not necessary to prove 
service connection when evidence, regardless of its date, 
shows that a Veteran had a chronic condition in service, or 
during an applicable presumptive period, and that he still 
has the same chronic condition.  Groves v. Peake, 524 F.3d 
1306, 1309-1310 (2008).  See also 38 C.F.R. § 3.303(b). 

Additionally, for Veterans who have served 90 days or more of 
active service during a war period or after December 31, 
1946, certain chronic disabilities, such as diabetes 
mellitus, are presumed to have been incurred in service if 
manifest to a compensable degree within one year after 
discharge from service.  38 U.S.C.A. 
§§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Veteran contends that he is entitled to service 
connection for diabetes mellitus, type II.  In his November 
2004 substantive appeal, the Veteran stated that he was 
diagnosed with diabetes mellitus, type II, in 1983, while he 
was serving on active duty.  He stated that he sought a 
diagnosis from a private physician because he felt that a 
diagnosis from a clinician in service would put his military 
career in jeopardy by exposing him to being medically 
discharged for an illness after serving on active duty for 13 
years.

The Veteran's service treatment records show no diagnosis of 
diabetes mellitus in service.  In a February 1985 Report of 
Medical Evaluation for the purpose of a Medical Evaluation 
Board (MEB) evaluation, the Veteran denied any family or 
personal history of diabetes.  The Veteran's active service 
ended in June 1985.  In a September 1986 Report of Medical 
Evaluation for the purpose of being placed on the Temporary 
Disability Retired List (TDRL), the Veteran had a Fasting 
Blood Sugar (FBS) test with a result of 116 milligrams per 
deciliter (mg/dl).  The Board notes that, according to the 
Mayo Clinic, an FBS result between 100 milligrams per 
deciliter and 125 milligrams per deciliter is indicative of 
prediabetes.  In October 1986, a MEB found the Veteran unfit 
for duty due to a shoulder disability that is unrelated to 
this claim.

As noted above, the Veteran was also treated by a private 
physician during his time on active service.  In October 
1983, a private physician diagnosed the Veteran with diabetes 
mellitus, type II, and prescribed medication for that 
condition.  The private clinician treated the Veteran for 
diabetes through July 1989.

Following service, the Veteran was treated at an Army 
hospital for non-insulin dependent diabetes mellitus as early 
as February 1991.  In November 1991, an Army hospital 
physician diagnosed and treated the Veteran for diabetes 
mellitus, type II.  Since that date, the Veteran has received 
ongoing treatment for his diabetes mellitus, type II, from 
Army and VA clinicians, as well as a private clinician.

The Veteran's October 1983 diagnosis of diabetes mellitus, 
type II, is competent medical evidence of a chronic disease.  
38 C.F.R. §§ 3.159(a)(1), 3.303, 3.309.  The Veteran is 
entitled to a grant of service connection for his diabetes 
mellitus, type II, because he has subsequent manifestations 
of that same chronic disease diagnosed by his private 
clinician through July 1989, and diagnosed by Army, VA, and 
private clinicians as of February 1991.  Additionally, he 
continues to have diabetes mellitus according to a March 2007 
VA treatment record.

The Veteran's February 1985 denial of any history of diabetes 
mellitus, which was made during his active service, does not 
disqualify him from entitlement to service connection.  There 
is no evidence that the February 1985 clinician tested the 
Veteran for, or ruled out, a diagnosis of diabetes mellitus, 
other than by the Veteran's reported history.  The Veteran 
has stated in his November 2004 substantive appeal that he 
denied any history of diabetes mellitus in an attempt to be 
able to continue his active service.  Moreover, even if the 
Veteran was asymptomatic in February 1985, there is no 
requirement of an evidentiary showing of continuity of 
symptomatology where, as here, the Veteran was diagnosed with 
a chronic condition in service, and that same chronic 
condition has subsequently manifested throughout his 
treatment records from his private clinician, Army hospital 
clinicians, and VA clinicians.  38 C.F.R. § 3.303(b).

Resolving reasonable doubt on this question in the Veteran's 
favor, the Board finds that the Veteran's diabetes mellitus 
was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107, 
5103, 5103A; 38 C.F.R. §§ 3.102, 3.303.


ORDER

Service connection for diabetes mellitus, type II, is 
granted.


REMAND

Additional development is needed prior to further 
consideration of the Veteran's claim for service connection 
for hypertension.  VA's duty to assist includes a duty to 
provide a medical examination or obtain a medical opinion 
where it is deemed necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4) (2008); Duenas v. Principi, 18 Vet. App. 512 
(2004); Robinette v. Brown, 8 Vet. App. 69 (1995).

The Veteran's service treatment records show some discussion 
of hypertension in service.  In an August 1971 
electrocardiographic record, the clinician listed 
hypertension as his clinical impression, but crossed out the 
word "impression," without further comment.  He found that 
the Veteran had a blood pressure reading of 140/100, and that 
his electrocardiogram (EKG) was essentially normal.  In 
February 1972, a clinician noted that the Veteran had been on 
leave, and had not repeated the necessary tests for a 
hypertensive write up.  He found that the Veteran was doing 
well, and had a blood pressure of 140/95 while supine, and 
135/100 while standing.  In a March 1972 radiographic report, 
a clinician wrote that the Veteran had a normal hypertensive 
intravenous pyelogram (IVP).  In a February 1985 Report of 
Medical Examination, the clinician noted that the Veteran had 
high blood pressure in the past, of unknown etiology, which 
was not noted during that examination, in which the Veteran's 
blood pressure was 130/70.

By analogy to the regulation for determining increased 
ratings, 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1, 
states that the term hypertension means that the diastolic 
blood pressure is predominantly 90 millimeters (mm) or 
greater.  The Veteran's service treatment records show 
multiple diastolic blood pressure readings of 90 mm or 
greater; see e.g. records dated August 1971 (140/100), 
February 1972 (140/95, 135/100), November 1978 (160/100), 
January 1985 (130/90), and April 1985 (120/96).  However, the 
Veteran's service treatment records also show multiple 
diastolic blood pressure readings of less than 90 mm; see 
e.g. records dated November 1984 (122/80), December 1984 
(120/86), February 1985 (140/80, 130/70), April 1985 
(136/86), and May 1985 (140/80).

Following service, an Air Force medical center clinician 
diagnosed the Veteran with hypertension in February 1991.  
The Veteran subsequently received treatment for his 
hypertension from service medical center, VA, and private 
clinicians.  Through September 2006, the Veteran continues to 
receive treatment for hypertension from VA clinicians, 
according to his medical records.

Pursuant to 38 C.F.R. § 3.159(c)(4), a medical examination or 
medical opinion is necessary if the information and evidence 
of record does not contain sufficient competent medical 
evidence to decide the claim, but: (A) Contains competent lay 
or medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability; (B) 
Establishes that the Veteran suffered an event, injury or 
disease in service, or has a disease or symptoms of a disease 
listed in 
§ 3.309, § 3.313, § 3.316, and § 3.317 manifesting during an 
applicable presumptive period provided the claimant has the 
required service or triggering event to qualify for that 
presumption; and (C) Indicates that the claimed disability or 
symptoms may be associated with the established event, 
injury, or disease in service or with another service-
connected disability.

The Veteran has multiple current diagnoses of hypertension.  
Additionally, the Veteran's service treatment records show 
that he had symptoms of hypertension, in the form of 
diastolic blood pressure readings of 90 or greater, on 
multiple occasions during his time in service.  Finally, 
because no intercurrent causes are apparent, the information 
and evidence of record suggests that the Veteran's current 
hypertension may be associated with his readings during 
active service, and a VA examiner's opinion would be 
informative on that point.  Consequently, under 38 C.F.R. 
§ 3.159(c)(4), the Veteran should be provided with a VA 
examination to determine the nature and etiology of his 
hypertension.

Further, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the VA notice requirements of 38 
U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was not provided with notice of 
the type of evidence necessary to establish a disability 
rating or an effective date if service connection is granted, 
with respect to his hypertension.

The Board notes that the Veteran's representative has 
requested, in his Appellate Brief Presentation, that, in the 
event of a remand, the Board direct the RO to notify the 
Veteran of the one year time limit for the production of 
evidence as provided by 38 U.S.C.A. § 5103(b)(1).  The Board 
declines to introduce this as an additional remand 
instruction, but rather reminds the RO to provide the Veteran 
with proper notice regarding the amount of time that he has 
for sending evidence to VA.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a corrective notice 
that explains the information and evidence 
not of record needed to establish an 
initial disability rating and an effective 
date, if service connection is granted on 
appeal, as outlined by the Court in 
Dingess, supra.  The claims file must 
include documentation that VA has complied 
with VA's duties to notify and assist a 
claimant.

2.  After completion of the above, 
schedule the Veteran for a cardiovascular 
examination, by an appropriate specialist, 
to determine the nature, extent, and 
etiology of his hypertension.  The claims 
file should be made available to, and be 
reviewed by, the examiner in connection 
with the examination, and the report 
should so indicate.  All indicated tests 
and studies should be undertaken.  The 
examiner should express opinions as to 
whether the Veteran had hypertension in or 
within one year following service, and 
whether it is at least as likely as not 
(meaning 50 percent or more probable) that 
the Veteran's hypertension was caused or 
aggravated by his time in service.  
Rationale for opinions expressed should be 
given in detail.  If it is not possible to 
provide an opinion, the examiner should 
state the reasons therefore.

3.  After completion of the above, the AOJ 
should readjudicate the issue of 
entitlement to service connection for 
hypertension.  If any determination 
remains unfavorable to the Veteran, he and 
his representative should be provided with 
a supplemental statement of the case, and 
be afforded an opportunity to respond 
before the case is returned to the Board 
for further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purposes of this remand are to comply with due process of law 
and to further develop the Veteran's claim.  No action by the 
Veteran is required until he receives further notice; 
however, the Veteran is advised that failure to cooperate by 
reporting for examination without good cause may have adverse 
consequences on his claim.  38 C.F.R. § 3.655 (2008).  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the above.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


